Case 2:19-cv-06301-AB-KS Document 113 Filed 11/20/20 Page 1 of 17 Page ID #:3545




 1   LAMKIN IP DEFENSE
     RDL@LamkinIPDefense.com
 2   Rachael D. Lamkin (246066)
 3   One Harbor Drive, Suite 304
     Sausalito, CA 94965
 4   (916) 747-6091 Telephone
 5
     Michelle L. Marriott (pro hac vice)
 6   michelle.marriott@eriseip.com
 7   Erise IP, P.A.
     7015 College Blvd.
 8   Suite 700
 9   Overland Park, KS 66211
     (913) 777-5600 Telephone
10   (913) 777-5601 Facsimile
11
     Attorneys for Defendants
12   Garmin International, Inc. and Garmin Ltd.
13
14
15
                          UNITED STATES DISTRICT COURT
16
17                      CENTRAL DISTRICT OF CALIFORNIA
18    Philips North America, LLC,                 )   Case No. 2:19-cv-06301-AB (KSx)
19                                                )
         Plaintiff, Counterclaim-Defendant        )
20                                                )   DEFENDANTS’ OPPOSITION
21                       v.                       )   TO PLAINTIFF’S RULE 54(B)
                                                  )   MOTION
22                                                )
23    Garmin International, Inc. and Garmin       )   Hearing: 12/11/2020, at 10:00 am.
      LTD                                         )
24                                                )
25         Defendants, Counterclaimants           )
                                                  )
26
27
28
                                  Opp. to Rule 54(b) Motion                               1
Case 2:19-cv-06301-AB-KS Document 113 Filed 11/20/20 Page 2 of 17 Page ID #:3546




 1                             TABLE OF CONTENTS

 2     I.     SUMMARY OF PERTINENT FACTS AND ARGUMENT……….…….4
 3
       II.    THE ASSERTED CLAIMS OF THE PATENTS-IN-SUIT HAVE
 4
 5            CONSIDERABLE OVERLAP……………………………………………8

 6     III.   THE INSTITUTED ’233 IPR FURTHER WARRANTS A STAY OF
 7
              THIS MATTER WHILE PHILIPS’ RULE 54 APPEAL IS BEING
 8
 9            HEARD…………………………………………………………………....9

10     IV.    IF THIS HONORABLE COURT DOES NOT STAY THE ENTIRE
11
              MATTER, IT SHOULD DENY PHILIPS’ RULE 54(B) MOTION…….13
12
13     V.     GARMIN MET ITS MEET AND CONFER OBLIGATION……………15

14     VI.    CONCLUSION…………………………………………………………..16
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                               Opp. to Rule 54(b) Motion                           2
Case 2:19-cv-06301-AB-KS Document 113 Filed 11/20/20 Page 3 of 17 Page ID #:3547




 1                                                TABLE OF AUTHORITIES

 2
 3
     23andMe, Inc. v. Ancestry.com DNA, LLC, No. 18-cv-02791-EMC, 2018 U.S. Dist. LEXIS
 4
       188327 (N.D. Cal. Nov. 2, 2018)................................................................................................. 16
 5
     Curtis-Wright case. See, e.g., Curtiss-Wright Corp. v. Gen. Elec. Co., 446 U.S. 1, 4 100 S. Ct.
 6
       1460 (1980) .................................................................................................................................. 14
 7
     Drone v. Sz Dji Tech. Co., No. CV 19-04382-AB (AFMx), 2020 U.S. Dist. LEXIS 138497 (C.D.
 8
       Cal. Mar. 17, 2020). ..................................................................................................................... 11
 9
     Drone v. Sz Dji Tech. Co., No. CV 19-04382-AB (AFMx), 2020 U.S. Dist. LEXIS 138497 (C.D.
10     Cal. Mar. 17, 2020) ...................................................................................................................... 12
11   Fitniv case. See Apple Inc. v. Fintiv, Inc., IPR2020-00019, Paper 11(PTAB Mar. 20, 2020) ....... 10
12   Nazomi Communs., Inc. v. Nokia Corp., No. C-10-04686 RMW, 2012 U.S. Dist. LEXIS 181332,
13     (N.D. Cal. Dec. 21, 2012) ............................................................................................................ 14
14   Seiko Epson Corp. v. Optoma Tech., Inc., 323 F. App'x 896, 898 (Fed. Cir. 2008). ...................... 15
15   State Contracting and Eng'g Corp. v. Florida, 258 F.3d 1329, 1334 (Fed. Cir. 2001). .................. 14
16   Storage Tech. Corp. v. Cisco Sys., Inc., 329 F.3d 823, 830 (Fed. Cir. 2003);................................. 14

17   Wright Corp. v. Gen. Elec. Co., 446 U.S. 1, 4 100 S. Ct. 1460 (1980). .......................................... 14

18
19
20
21
22
23
24
25
26
27
28
                                                      Opp. to Rule 54(b) Motion                                                                       3
Case 2:19-cv-06301-AB-KS Document 113 Filed 11/20/20 Page 4 of 17 Page ID #:3548




 1      I.      SUMMARY OF PERTINENT FACTS & ARGUMENT

 2           Philips asserted six patents against Garmin. (Dkt. No. 45, ¶48.) Only three
 3
     remain. The ’007 Patent was invalidated at claim construction (Dkt. No. 102),
 4
 5   Philips disclaimed the asserted claims of the ’958 Patent before the USPTO after

 6   Garmin plead in its claim construction briefing that the ’958 claims cannot be
 7
     asserted against fitness products, and Philips has voluntarily withdrawn its
 8
 9   infringement allegations as to the ’192 Patent. (Lamkin Decl., ¶¶4-6.) Only the

10   ’233 Patent (expired), the ’377 Patent (expired), and the ’542 Patent remain at-issue.
11
     Further, the Patent Trial and Appeal Board recently instituted an IPR challenge
12
13   against all of the asserted claims of the ’233 Patent, finding a “reasonable likelihood

14   that Petitioner would prevail” in its invalidity challenge. (Lamkin Decl., ¶7.) Thus,
15
     what was once a six-patent case has been cut down to just three patents – and of
16
17   those three, two are expired, and one is being challenged at the PTAB. On this
18   record, Philips seeks to rush the expired ’007 to appeal.
19
             There is no credible reason to sever out the ’007 Patent for a separate appeal
20
21   while moving forward with litigation on the three remaining Patents-in-Suit.
22   Although neither the ’007 Patent nor the three remaining patents are related to each
23
     other, Philips is accusing largely the same Garmin products, with the same
24
25   functionalities, across the remaining Patents-in-Suit. (Lamkin Decl., Exhs. B-C.)
26   As Philips admits, “some of those functions [accused under the non-’007 Patents]
27
     may also exist in the same Garmin products that contain the accused [’007 Patent]
28
                                    Opp. to Rule 54(b) Motion                                 4
Case 2:19-cv-06301-AB-KS Document 113 Filed 11/20/20 Page 5 of 17 Page ID #:3549




 1   GPS-based athletic performance feedback functionality.” (Motion, Dkt. No. 110, at

 2   2:4-6.) And, Philips readily acknowledges that it asserted six patents together in this
 3
     single lawsuit for “judicial efficiency”. (Id. at 10:13-14.) Yet, Philips now argues
 4
 5   for piecemeal litigation and appeal of the ’007 Patent, a patent that Garmin has

 6   invalidated here, in the United Kingdom, and just last week, Germany. (Lamkin
 7
     Decl., ¶¶8-9.) This is the opposite of judicial efficiency and serves no purpose other
 8
 9   than to seek to multiply the cost and expense of the proceedings and permit Philips

10   multiple bites at the same Garmin products. There is no legal or practical reason to
11
     sever the expired ’007 Patent for purposes of appeal while simultaneously
12
13   proceeding with litigation on overlapping products with overlapping functionalities

14   on the remaining asserted patents. All of the issues should first be resolved by this
15
     Court, from which a single appeal may be taken.
16
17         Conversely, if this Honorable Court finds Philips’ claim for urgency credible,
18   Garmin requests that this Court stay this matter pending said appeal of the ’007.
19
     Otherwise, if Philips’ request for a Rule 54(b) appeal is granted, the Parties will be
20
21   litigating over the ’233 Patent here and before the PTAB, the Parties will be engaged
22   in an appeal over the invalidation of the ’007 Patent before the CAFC, and the
23
     Parties will proceed here over the ’233, ’542, and the ’377 Patents even though each
24
25   of these patents cover the same accused products and overlapping accused
26   functionality. That would be the epitome of judicial inefficiency.
27
           All of this rendered messier by the fact that Philips chose to depose Garmin’s
28
                                   Opp. to Rule 54(b) Motion                                  5
Case 2:19-cv-06301-AB-KS Document 113 Filed 11/20/20 Page 6 of 17 Page ID #:3550




 1   GPS expert after Markman proceedings, impliedly understanding that said

 2   deposition would undermine Philips’ argument that GPS calculations involved
 3
     simple “high school level math”. (See Philips’ Opening Claim Construction Brief,
 4
 5   Dkt. No. 77, at 9:9-17.) Which is exactly what happened. One of the world’s

 6   foremost authorities on GPS and the first engineer at Garmin hired more than three
 7
     decades ago, Jay Dee Krull, testified in his deposition that the math involved in
 8
 9   using GPS to calculate athletic performance was extremely complex, thereby

10   refuting Philips’ “simple math” expert testimony. (Lamkin Decl., ¶10, Exh. A.) But
11
     because Philips chose to depose Mr. Krull after this Court’s Claim Construction
12
13   Order, this Court did not have the opportunity to consider his testimony. Thus, if

14   Philips is allowed to proceed under Rule 54(b) to appeal two outcomes are possible:
15
     (1) the CAFC could and should affirm this Court’s correct finding that the
16
17   specification of the ’007 contained “insufficient disclosure supporting how to
18   compute various types of ‘athletic performance feedback data.’” (Claim
19
     Construction Order, at 9.) However, in the unlikely event that the CAFC reverses
20
21   and remands, the ’007 would proceed in a separate matter than the remaining
22   Patents-in-Suit and in that separate matter, this Court will be able to consider his
23
     testimony and again, based on that testimony, invalidate the ’007. Setting that
24
25   patent up for a potential second appeal, all parallel to the litigation of the other
26   originally asserted Patents-in-Suit. Inefficiencies upon inefficiencies.
27
           Notably, in the interest of judicial efficiency, Garmin offered to stay this case
28
                                    Opp. to Rule 54(b) Motion                                  6
Case 2:19-cv-06301-AB-KS Document 113 Filed 11/20/20 Page 7 of 17 Page ID #:3551




 1   while Philips appealed the invalidity ruling on the ’007 Patent. (Lamkin Decl., ¶11.)

 2   Given that the remaining ’223 and ’337 Patents are expired, and the ’233 Patent is
 3
     undergoing IPR review at the PTAB, a stay of the proceedings would allow for a
 4
 5   determination on, and potential narrowing of, key issues prior to further adjudication

 6   by this Court. Philips declined. (Id.) Nevertheless, to the extent that the Court is
 7
     inclined to sever the ’007 Patent, Garmin respectfully submits that a stay of the
 8
 9   remainder of this case pending Philips’ ’007 appeal serves the interests of judicial

10   efficiency and the mandates of Rule 1. See Fed.R.Civ.P 1 (The Federal Rules of
11
     Civil Procedure “should be construed, administered, and employed by the court and
12
13   the parties to secure the just, speedy, and inexpensive determination of every action

14   and proceeding.”)
15
            In Garmin’s view, the best course is to stay this matter in its (remaining)
16
17   entirety, grant Philips’ request for a Rule 54(b) appeal, and lift the stay on this
18   matter when the PTAB has adjudicated the ’233 IPR and the CAFC rules on Philips’
19
     Rule 54(b) appeal, whether it remands or affirms. That is the most efficient path
20
21   forward, the path warranted by common sense, caselaw, and Rule 1.
22          Finally, it’s important to note that the entirety of Philips’ Motion consists of
23
     attorney argument. Aside from citing the high-level descriptions of the patents in its
24
25   own complaint, Philips makes no effort to demonstrate that the claims of the ’007
26   are actually distinct from the claims of the remaining Patents-in-Suit. (See Motion,
27
     at 2-3.)
28
                                    Opp. to Rule 54(b) Motion                                  7
Case 2:19-cv-06301-AB-KS Document 113 Filed 11/20/20 Page 8 of 17 Page ID #:3552




 1      II.     THE ASSERTED CLAIMS OF THE PATENTS-IN-SUIT HAVE

 2              CONSIDERABLE OVERLAP
 3
              The asserted claims of the ’007 are drawn toward providing athletic
 4
 5   performance feedback data. (Claim Construction Order, at 9.) In its infringement

 6   contentions, Philips cites the Garmin Connect smart phone application (“Garmin
 7
     App”) as satisfying that limitation. (Lamkin Decl., ¶¶12-14, Exhs. B-C.) Philips cites
 8
 9   the Garmin App as the accused functionality for display of exercise, health, or medical

10   data for each of the remaining Patents-in-Suit. (Id.) Philips also accuses Garmin’s
11
     Livetrack feature for presenting feedback data, a feature it accused in each of the other
12
13   remaining Patents-in-Suit. The same for Garmin’s Alerts feature. (Id.) Other accused

14   features shared between the ’007 and the remaining Patents-in-Suit include: distance,
15
     pace, heart rate, wireless, the watch GUI, and Garmin’s website. (Id.) In short, there
16
17   is considerable factual overlap between the ’007 Patent and the remaining Patents-in-
18   Suit.
19
              Garmin disagrees with Philips’ unsupported contention: “while the same
20
21   Garmin products may be nominally implicated across multiple of Philips’s various
22   infringement claims, they are implicated for very different reasons concerning entirely
23
     different functionalities[.]”. (Motion, at 2:6-8.) The above-cited evidence directly
24
25   contradicts Philips’ mere attorney argument. But even assuming arguendo that
26   Philips’ statement is accurate, it shouldn’t matter. The Parties and the Court would
27
     still need to wade through evidence, expert reports, damages reports, etc. discussing
28
                                   Opp. to Rule 54(b) Motion                                8
Case 2:19-cv-06301-AB-KS Document 113 Filed 11/20/20 Page 9 of 17 Page ID #:3553




 1   each accused capability. And because the accused products are largely the same for

 2   each of the remaining Patents-in-Suit, the same fact and expert witnesses would have
 3
     to be deposed and testify in each separate district court case, to name but one outcome
 4
 5   in separating patents into distinct matters where the technology is similar and the

 6   accused products nearly identical. There is no reason to engage in expensive time-
 7
     consuming efforts in three separate matters: the current matter, the IPR, and a severed
 8
 9   ’007 matter.

10         Further, there is overlap in the invalidity arguments and evidence. For example,
11
     Garmin asserted four pieces of prior art against both the ’233 and ’007: Jacobson,
12
13   Marathon Man, Dynastream, and Polar Watches. Jacobson and Marathon Man are

14   particularly important. Jacobson is one of the key pieces of prior art asserted in the
15
     ’233 IPR. And Marathon Man is very strong art asserted against the ’007, the ’233,
16
17   and the ’377. Further the Quy ’191 Patent is cited as probable invalidating prior art
18   in the ’233 IPR and Quy ’191 is the parent patent to the asserted ’377 Patent. There
19
     is bound to be overlap in the interpretation and application of those patents across the
20
21   IPR and this matter. Again, there is no reason to litigate this art across three separate
22   matters; judicial efficiency compels the opposite result.
23
        III.   THE INSTITUTED ’233 IPR FURTHER WARRANTS A STAY OF
24
25             THIS MATTER WHILE PHILIPS’ RULE 54(B) APPEAL IS BEING
26             HEARD
27
           On October 27, 2020, the PTAB found the claims of the ’233 Patent to be likely
28
                                   Opp. to Rule 54(b) Motion                                9
Case 2:19-cv-06301-AB-KS Document 113 Filed 11/20/20 Page 10 of 17 Page ID #:3554




  1   invalid and instituted an IPR.1 The PTAB proceeding must be completed within a

  2   year of institution by statute.
  3
            “In deciding whether to grant a stay pending IPR proceedings, courts in this
  4
  5   District have considered three factors that were originally used to consider requests

  6   for stays pending IPR.” Drone v. Sz Dji Tech. Co., No. CV 19-04382-AB (AFMx),
  7
      2020 U.S. Dist. LEXIS 138497, at *3 (C.D. Cal. Mar. 17, 2020). “(1) whether
  8
  9   discovery is complete and whether a trial date has been set; (2) whether a stay will

10    simplify the issues in question and trial of the case; and (3) whether a stay would
11
      unduly prejudice or present a clear tactical disadvantage to the nonmoving party.” Id.
12
13    (citations omitted). “While these three factors are important, ultimately, the totality of

14    the circumstances governs.” Id. (citations omitted).
15
            Here, factor one would ordinarily favor Philips: discovery is nearly complete
16
17    and the matter is set for trial on July 27, 2021.2 But currently the Central District has
18    suspended civil jury trials during the Covid-19 pandemic and with the current rise in
19
      Covid-19 cases, a trial in July of 2021 appears unlikely. More importantly, the PTAB
20
21    will have to decide the ’233 IPR by October 27, 2021, a mere three months to the day
22
23
      1
        Fitbit also filed an IPR against the ’377. The PTAB denied institution, not under
24    the merits but the administrative, and controversial, Fitniv case. See Apple Inc. v.
25    Fintiv, Inc., IPR2020-00019, Paper 11 at 5–6 (PTAB Mar. 20, 2020) (precedential).
      Regardless, the art cited by Fitbit does not include Garmin’s strong prior art
26
      discussed herein.
      2
27      Discovery is nearly complete as the Parties are working together amicably to
      complete some discovery not completed before the close of fact discovery.
28
                                        Opp. to Rule 54(b) Motion                            10
Case 2:19-cv-06301-AB-KS Document 113 Filed 11/20/20 Page 11 of 17 Page ID #:3555




      from the current trial date. Given the rate of invalidity at the PTAB for instituted IPRs
  1
  2   (63%), a trial as to the ’233 three months before final decision is a waste of judicial
  3
      resources.3 This factor slightly to moderately favors a stay.
  4
              Under factor two, Garmin believes it has demonstrated there to be substantial
  5
  6   factual and legal overlap between the remaining patents (the ’233, ’377, and ’542
  7
      Patents) and the invalidated ’007 Patent. This factor weighs in favor of staying the
  8
  9   entire case during the pendency of the ’233 IPR and Philips' Rule 54(b) appeal of the

10    ’007 Patent.
11
              Under factor three, there is no evidence that a stay would prejudice Philips or
12
13    provide a clear tactical advantage to Garmin. Philips did not seek a preliminary

14    injunction and thus has failed to argue harm from Garmin’s continued sale of the
15
      Accused Products. The asserted ’377 and ’233 have expired (as has the ’007). Garmin
16
17    is not aware of any prejudice that can be rationally attributed to a stay. See, e.g.,

18    Drone v. Sz Dji Tech. Co., No. CV 19-04382-AB (AFMx), 2020 U.S. Dist. LEXIS
19
      138497, at *9 (C.D. Cal. Mar. 17, 2020) (“delay alone does not constitute prejudice”).
20
21    This factor weighs in favor of a stay.

22            Under the totality of the circumstances, each of the claims of the remaining
23
      Patents-in-Suit have considerable factual and legal overlap. Philips believes it
24
25    important that it be permitted to immediately appeal this Court’s invalidation of the

26
27
      3
          Lamkin Decl., ¶15, Exh. E.
28
                                       Opp. to Rule 54(b) Motion                            11
Case 2:19-cv-06301-AB-KS Document 113 Filed 11/20/20 Page 12 of 17 Page ID #:3556




      ’007 Patent. As such, the most efficient path forward is to stay this matter and allow
  1
  2   Philips’ appeal of the ’007 to proceed. By the time Philips’ appeal is resolved, the
  3
      IPR will also be resolved and the Parties and this Court can move forward with any
  4
      surviving Philips patents.
  5
  6         Also, under the totality of the circumstances, Philips chose to depose
  7
      Garmin’s GPS expert after the issuance of this Court’s Markman Order.              As
  8
  9   noted, Jay Dee Krull is a renowned authority on GPS and the inventor of some of

10    the original GPS technology employed in Garmin’s fitness products. Philips spent
11
      the great bulk of Mr. Krull’s deposition asking him whether “simple high school
12
13    math” could provide the requisite algorithm for the ’007 Patent’s means-plus-

14    function claims invalidated by this Court. Mr. Krull was adamant that Philips simple
15
      math argument was factually incorrect. (Lamkin Decl., Exh. A.) Garmin did not
16
17    present expert testimony on this issue during the Markman because the law is

18    clear that expert knowledge cannot supply the missing algorithm. (See Garmin
19
      Responsive Claim Construction Brief, Dkt. No. 79, at 4:20-5:3.) But Philips took
20
21    the opposite position during Markman briefing and will assuredly take the same

22    position before the CAFC. (See Motion, at 4:25-28.) Thus, in the unlikely event of
23
      remand, Mr. Krull’s testimony will be placed before this Court. As such, judicially
24
25    efficiency would be served in having the matter stayed while the CAFC decides the

26    fate of the ’007. If the CAFC remands, this Court may adjudicate the effect of Mr.
27
      Krull’s testimony concurrent with adjudication of the other Patents-in-Suit.
28
                                   Opp. to Rule 54(b) Motion                             12
Case 2:19-cv-06301-AB-KS Document 113 Filed 11/20/20 Page 13 of 17 Page ID #:3557




  1         Finally, under the totality of the circumstances, Garmin has invalidated the

  2   claims of the European counterpart of the ’007 in the United Kingdom and the claims
  3
      of the German ’007 Patent in Germany. Consistent with Philips’ new patent monetizer
  4
  5   business model, Philips keeps attempting to force Garmin to pay unwarranted

  6   royalties on a patent repeatedly found to be invalid over Garmin’s own prior art
  7
      products. At some point Philips needs to stop trying to extract rents using a patent
  8
  9   repeatedly found to be invalid. Either the ’007 should be appealed now while the

10    remainder of the case is stayed, or Philips Motion should be denied, and the remaining
11
      Patents-in-Suit kept together for one final resolution.
12
13       IV.    IF THIS COURT DOES NOT STAY THE ENTIRE MATTER, IT

14              SHOULD DENY PHILIPS’ RULE 54(B) MOTION
15
            Curtiss-Wright sets forth the high-level two-part test for a Rule 54(b)
16
17    certification. See Wright Corp. v. Gen. Elec. Co., 446 U.S. 1, 4 100 S. Ct. 1460 (1980).
18    Further, in patent cases, “Federal Circuit law applies to Rule 54(b) certification
19
      issues”. Nazomi Communs., Inc. v. Nokia Corp., No. C-10-04686 RMW, 2012 U.S.
20
21    Dist. LEXIS 181332, at *8 (N.D. Cal. Dec. 21, 2012) (citing Storage Tech. Corp. v.
22    Cisco Sys., Inc., 329 F.3d 823, 830 (Fed. Cir. 2003); State Contracting and Eng'g
23
      Corp. v. Florida, 258 F.3d 1329, 1334 (Fed. Cir. 2001).
24
25          Garmin agrees that this Court’s Claim Construction Order is a final judgment
26    that can be certified for Rule 54(b) appeal. But the Parties diverge at step two of the
27
28
                                    Opp. to Rule 54(b) Motion                              13
Case 2:19-cv-06301-AB-KS Document 113 Filed 11/20/20 Page 14 of 17 Page ID #:3558




  1   Curtis-Wright formulation. i.e., that there was “no just reason for delay”.4

  2   Fed.R.Civ.P 54(b); Seiko Epson Corp. v. Optoma Tech., Inc., 323 F. App'x 896, 898
  3
      (Fed. Cir. 2008).5
  4
  5         As noted above, the only justification Philips gives at step two is an alleged

  6   “cloud” over its ability to assert the ’007 Patent, but Philips is pushing forward with
  7
      its infringement claims on the ’007 Patent against Fitbit in co-pending litigation in the
  8
  9   District of Massachusetts, despite this Court’s invalidation of the asserted claims of

10    the ’007 Patent. While Philips laments that “a cloud [has been] placed over its ability
11
      to enforce the ’007 Patent,” Philips’ continued assertions of the ’007 in Massachusetts
12
13    betrays their alleged concern. There is simply no justification for subjecting Garmin

14    to repeated, duplicative proceedings merely so Philips can continue to press an
15
      invalidated patent. (See Motion, at 11:9-11, 24-25.) And it is certainly not “sound
16
17    reason to justify departure from the general rule that all issues decided by the district
18
19
20    4
        It is unclear why Philips spent much of its Motion explaining the difference
21    between Rule 54(b) and Section 1292. Even its statement that “certification” should
      not apply to Rule 54(b) appears inconsistent with the law; SCOTUS uses the term
22    “certification” dozens of times in the seminal Curtis-Wright case. See, e.g., Curtiss-
23    Wright Corp. v. Gen. Elec. Co., 446 U.S. 1, 4 100 S. Ct. 1460 (1980) (“Curtiss-
      Wright then moved for a certification of the District Court's orders as final
24    judgments under Federal Rule of Civil Procedure 54 (b).”) Regardless, Garmin
25    follows the caselaw governing the application of Rule 54(b) not Section 1292 herein.
      5
        Garmin disagrees with Philips that there are no time limits to bringing a Rule 54(b)
26
      Motion. See, e.g., Noland v. Va. Ins. Reciprocal, 224 W. Va. 372, 377 (W. Va.
27    September 24, 2009). But Garmin does not take issue with the timeliness of Philips’
      Motion herein.
28
                                    Opp. to Rule 54(b) Motion                               14
Case 2:19-cv-06301-AB-KS Document 113 Filed 11/20/20 Page 15 of 17 Page ID #:3559




  1   court should be resolved in a single appeal of a final judgment.” See iLOR, LLC v.

  2   Google, Inc., 550 F.3d 1067, 1072 (Fed. Cir. 2008).
  3
               Further, the only case cited by Philips at step two, 23andMe, actually counsels
  4
  5   against Philips’ Motion. The claims in that case were the invalidated patent claims

  6   and “factually and legally distinct [] false/misleading advertising claims and the
  7
      declaratory judgment trademark claims.” 23andMe, Inc. v. Ancestry.com DNA, LLC,
  8
  9   No. 18-cv-02791-EMC, 2018 U.S. Dist. LEXIS 188327, at *6 (N.D. Cal. Nov. 2,

10    2018). This case is materially different as all of the claims are patent claims, covering
11
      the same accused products with substantial factual and legal overlap.6
12
13             Philips itself admitted that it brought the Patents-in-Suit together in this action

14    “to increase judicial efficiency”. (Motion, at 10:13-14.) Garmin agrees; the Patents-
15
      in-Suit belong in the same matter. Thus, either this matter should be stayed while
16
17    Philips pursues its Rule 54(b) appeal or Philips’ Motion should be denied.
18        V.      GARMIN MET ITS MEET AND CONFER OBLIGATION
19
               Philips represents that the only basis provided by Garmin in opposing Philips’
20
21    Motion during the Parties’ meet and confer was that the ’007 Patent had expired.
22    (Motion, at 12:2-5.)       That representation is not accurate.       During the Parties’
23
      telephonic meet and confer, the undersigned stated that her client would likely oppose
24
25
26
      6
27     The only asserted patent that covered distinct products was the ’192, which has
      been dropped by Philips.
28
                                       Opp. to Rule 54(b) Motion                               15
Case 2:19-cv-06301-AB-KS Document 113 Filed 11/20/20 Page 16 of 17 Page ID #:3560




  1   given the substantial factual overlap between the Patents. (Lamkin Decl., ¶11.) The

  2   undersigned followed up with an email stating that she did not believe the Rule 54(b)
  3
      standard could be met “especially for an expired patent”. (Id.) Philips apparently
  4
  5   concluded from that email that Garmin had abandoned its position that the Patents-in-

  6   Suit contained substantial overlap. The undersigned has since discussed Philips’
  7
      representations to this Court and is satisfied that Philips was operating under a good
  8
  9   faith misunderstanding. (Id.) The undersigned also discussed with Philips staying

10    the remainder of the case pending a Rule 54(b) appeal but Philips said it would oppose
11
      that suggestion. (Id.)
12
13       VI.   CONCLUSION

14          Philips is running around the world asserting and losing patents in a scattershot
15
      effort to monetize weak, expired patents. Philips’ attempt to multiple proceedings is
16
17    plainly a waste of the Courts’ and Parties’ resources. Possibly by design, possibly in
18    an attempt to extract monies through sheer financial and resource exhaustion. But
19
      that’s not how this is supposed to be done; it’s certainly not what is contemplated by
20
21    the Federal Rules’ prohibition against piecemeal litigation.
22          Philips’ Amended Complaint asserted six patents against Garmin. Since then,
23
      one patent has been invalidated (’007), Philips canceled the claims of one patent
24
25    (’958), Philips dropped one patent (’192) and an IPR has been instituted over another
26    (the ’233). Garmin has invalidated the ’007 in three separate countries based on
27
      Garmin’s own prior art products. The ’233, ’542, and ’377 remain before this Court.
28
                                    Opp. to Rule 54(b) Motion                             16
Case 2:19-cv-06301-AB-KS Document 113 Filed 11/20/20 Page 17 of 17 Page ID #:3561




  1   In light of Philips’ request for Rule 54(b) certification and in light of the institution of

  2   an IPR over the claims of the ’233, Garmin believes the remaining three patents should
  3
      be stayed pending the outcome of Philips’ appeal and the IPR. Then any patents
  4
  5   remaining among the original six can proceed in a single action. In the alternative,

  6   Garmin asks that Philips’ Motion be denied with this matter proceeding to the merits.
  7
      At the end of this litigation, Philips (or Garmin) can appeal its losses in the entire
  8
  9   matter in one instance.

10
11
            November 20, 2020                                       Respectfully submitted
12
13
14                                                           _________________________
15                                                           Rachael D. Lamkin
                                                             Attorney for Defendants,
16                                                           Counterclaimants
17
18
19                                CERTIFICATE OF SERVICE
20
21          On this date, November 20, 2020, Defendants served the following document
22    upon Plaintiff via electronic mail.
23
24       DEFENDANTS’ OPPOSITION TO PLAINTIFF’S RULE 54(B MOTION

25
26                                                                  ___________________
27                                                                  Rachael D. Lamkin
28
                                     Opp. to Rule 54(b) Motion                                 17
